831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Earl ELLIS, Plaintiff-Appellant,v.H.K. RUSSELL, Supt.;  Floyd D. Brown, II, Defendants-Appellees.
No. 87-3223.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1987.

Before LIVELY, Chief Judge, KEITH and MILBURN, Circuit Judges.

ORDER

1
The plaintiff moves for counsel on appeal from the district court's grant of summary judgment to the defendants in this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff was a prisoner at the Lima, Ohio Correctional Facility.  The defendants are prison officials.  The plaintiff alleges that a prison guard assaulted him and broke his ankle.  The defendants moved for summary judgment presenting evidence that the guard did not break the plaintiff's ankle but that he broke it while playing basketball.  After the plaintiff responded to the motion, the district court granted summary judgment to the defendants.  Upon consideration, we agree with the decision of the district court for the reasons stated in its opinion.


3
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.